DETAILED ACTION
	Applicant’s amendment to the claims, filed 5/18/2022, was received. Claims 1, 9, 10, 11, 13, 14, 17, and 18 were amended. Claims 2, 3, and 6 were cancelled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-14 and 16-18 in the reply filed on 10/16/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2021.

Claim Interpretation (1)
Claim 11 has been interpreted as a dependent claim since claim 11 refers to claim 1 and the patent application fee determination record indicates only one independent claims (claim 1) at the time of filing on 10/16/2021. See also Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).

	The limitation “wherein the fluid product has a viscosity of between 15 and 250 centipoises or between 3000 and 300000 centipoises” in claim 16 is deemed definite for the following reasons: both sets of ranges fall within the broader range recited in claim 7, upon which claim 16 depends; the two sets of ranges neither overlap nor fall within each other; and the term “or” renders each set of ranges as an alternative limitation. Claim 16 is supported in Applicant’s specification, Pg. 3, lines 20-22. See MPEP 2173.05(c) for Numerical Ranges and Amounts Limitations.

Claim Objections
	The objection on claim 10 is withdrawn since the claim was amended.

Claim Rejections - 35 USC § 112
The previous rejections under 35 USC 112(b) on claims 1, 11, and 17 are withdrawn since the claims were amended. The previous rejection under 35 USC 112(d) on claim 13 is withdrawn since the claim was amended.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claims 4 and 5 are indefinite since the claims depend on a cancelled claim. For the purpose of examination, claims 4 and 5 will be interpreted as dependent on claim 1.

Claim Rejections
The previous rejections under 35 U.S.C. 103 as being unpatentable over Verma in view of Stiegler are withdrawn since independent claim 1 was amended.


Claim Rejections - 35 USC § 103

Claims 1, 4, 5, 7, 8, 9, 10, 11, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clifford (US 20030042340, already of record) in view of Thompson (US 20190374966, already of record) and Stiegler (US 20120267446, already of record)

The “effective filing date” of Thompson (US 20190374966, App. No. 16/478,389) is March 21, 2017 since Fig. 2 and Pgs. 7-8 of provisional Application No. 62/474,592, which App. No. 16/478,389 is entitled to the benefit thereof, describes the subject matter relied upon in the rejection below (see MPEP 2154.01(b)).

The limitation “the application device according to claim 1” has been interpreted as a short-hand format of the particulars of the application device recited in claim 1.  See Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).

Regarding claims 1, 4, 5, 9, and 11, Clifford teaches an installation for the application of a fluid product on a substrate, the installation comprising: 
an articulated arm (A) formed by a plurality of segments articulated to one another (para 0032; see for example Fig. 1); 
a wrist (2) mounted at one end of said articulated arm (para 0032; see for example Fig. 1); and 
an application device comprising:
an application member adapted for shaping the fluid product for its application on the substrate, the application member comprising an outlet orifice (43) for the exit of the fluid product outside the application device (para 0037; see for example Fig. 6); and 
a metering pump (40, 41 or 90, 94) for the supply of said application member (43) with the fluid product at a controlled flow rate (para 0037, 0054; see for example Figs. 6 and 14); and 
wherein the application member (43) of which is attached on said wrist (2) (para 0037; see for example Fig. 6).

Clifford does not explicitly teach a supply device comprising a booster pump for supplying the fluid product to the metering pump (40, 41 or 90, 94) via supply line 6.
However, Thompson teaches a supply device (16) comprising a booster pump (58), a booster pipe (64) fluidly connecting an outlet (60) of the booster pump (58) to an inlet of an applicator assembly (para 0066, 0067), wherein the booster pump comprises a double-acting pump (para 0063), and an inlet (110) of the booster pump (58) fluidly connected to a vessel (56) containing the fluid product to be applied, for the benefit of pressurizing and driving the fluid to the applicator assembly (para 0061-0062; for motivation see para 0063; see for example Fig. 2A). It is expected that the supply device (16) of Thompson is capable of supplying the fluid product to the metering pump (90, 94) of application member (43) of Clifford via supply line 6 at a pressure greater than the pressure of the fluid product leaving the metering pump (90, 94) of Clifford since the pressure of the fluid product leaving the booster pump (58) of Thompson is adjustable between 500-4000 psi (Thompson: para 0063).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed supply device with the apparatus of Clifford, as taught by Thompson, for the benefit of pressurizing and driving the fluid.

Clifford does not explicitly teach that the metering pump comprises an axial piston pump with an electro motor for rotating the axial piston pump.
However, Stiegler teaches a metering pump comprising an axial piston pump with an electro motor for rotating the axial piston pump, for the benefit of delivering and metering paint to a coating nozzle (para 0004, 0047-0051, 0056-0058). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metering pump in the apparatus of the previous art combination above with a metering pump comprising an axial piston pump with an electro motor for rotating the axial piston pump, as taught by Stiegler, for the equivalent purpose of delivering and metering paint to the application member (43).


Regarding claims 7 and 16, the limitations “wherein the fluid product has a viscosity of between 1 centipoise and 2 million centipoises” and “wherein the fluid product has a viscosity of between 15 and 250 centipoises or between 3000 and 300000 centipoises” do not further structurally limit the apparatus as claimed since the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself (see MPEP 2115). The application device of Clifford would be capable of depositing materials having various viscosities, including viscosities within the claimed ranges, since there is no structural difference between the application device of Clifford and the claimed invention (see MPEP 2114(I)).

Regarding claim 8, Clifford further teaches a valve (44) fluidly inserted between the metering pump (40, 41 or 90, 94) and application member 43 (para 0037; see for example Fig. 6).

	Regarding claim 10, Clifford further shows that the metering pump (40, 41 or 90, 94) and application member 43 form a mono-block assembly (see for example Figs. 6 and 14).
	
	Regarding claim 13, Clifford further shows that the metering pump (40, 41 or 90, 94) is arranged at said wrist (2) (see for example Figs. 6 and 14).


Claims 1, 4, 5, 11, 12, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herre (US 20110014371, already of record) in view of Thompson (US 20190374966, already of record) and Stiegler (US 20120267446, already of record).
	
The “effective filing date” of Thompson (US 20190374966, App. No. 16/478,389) is March 21, 2017 since Fig. 2 and Pgs. 7-8 of provisional Application No. 62/474,592, which App. No. 16/478,389 is entitled to the benefit thereof, describes the subject matter relied upon in the rejection below (see MPEP 2154.01(b)).

The limitation “the application device according to claim 1” has been interpreted as a short-hand format of the particulars of the application device recited in claim 1.  See Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992) (see MPEP 2173.05(f)).

Regarding claims 1, 4, 5, 11, 12, and 17, Herre teaches an installation for the application of a fluid product on a substrate (see for example Fig. 1), the installation comprising: 
an articulated arm formed by a plurality of segments (3, 4, 5) articulated to one another (para 0079-0080); 
a wrist (6) mounted at one end of said articulated arm (para 0080); and 
an application device comprising:
an application member (7) adapted for shaping each fluid product for its application on the substrate (para 0080), 
the application member (7) comprising rotary atomizer with a bell cup (implicit of outlet orifice) for the exit of the fluid product outside the application device (see for example Fig. 1); and 
a metering pump (10) for the supply of said application member (7) with the fluid product at a controlled flow rate (para 0081; see for example Fig. 2); and 
wherein the application member (7) of which is attached on said wrist (6), and the metering pump (10) is attached to segment (5) closest to said wrist (6) (see for example Figs. 1 and 2).

Herre does not explicitly teach a supply device comprising a booster pump for supplying the fluid product to the metering pump (10) via color bar 12.
However, Thompson teaches a supply device (16) comprising a booster pump (58), a booster pipe (64) fluidly connecting an outlet (60) of the booster pump (58) to an inlet of an applicator assembly (para 0066, 0067), wherein the booster pump comprises a double-acting pump (para 0063), and an inlet (110) of the booster pump (58) fluidly connected to a vessel (56) containing the fluid product to be applied, for the benefit of pressurizing and driving the fluid to the applicator assembly (para 0061-0062; for motivation see para 0063; see for example Fig. 2A). It is expected that the supply device (16) of Thompson is capable of supplying the fluid product to the metering pump (10) via color bar 12 of the application member (7) of Herre at a pressure greater than the pressure of the fluid product leaving the metering pump (10) of Herre, since the pressure of the fluid product leaving the booster pump (58) of Thompson is adjustable between 500-4000 psi (Thompson: para 0063).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed supply device with the apparatus of Herre, as taught by Thompson, for the benefit of pressurizing and driving the fluid.

Herre does not explicitly teach the metering pump comprises an axial piston pump with an electro motor for rotating the axial piston pump.
However, Stiegler teaches a metering pump comprising an axial piston pump with an electro motor for rotating the axial piston pump, for the benefit of delivering and metering paint to a coating nozzle (para 0004, 0047-0051, 0056-0058). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) (see MPEP § 2143, B.). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metering pump in the apparatus of the previous art combination above with a metering pump comprising an axial piston pump with an electro motor for rotating the axial piston pump, as taught by Stiegler, for the equivalent purpose of delivering and metering paint to the application member (7).

	Regarding claims 14 and 18, Herre does not explicitly teach that the metering pump 10 is arranged at a distance from the application member (7) of less than 1 m or less than 50 cm.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 (IV)(A)). Applicant’s specification merely discloses “This position ‘allows excellent reactivity’ during beginning and end of application and/or change of setpoint phases” (Spec., Pg. 7, lines 8-14). As mentioned above, Herre teaches the application member (7) is attached on the wrist (6), and the metering pump (10) is attached to segment (5) closest to the wrist (6) (see for example Figs. 1 and 2). The ordinary artisan would not expect the prior art device of Herre to perform differently with the claimed dimensions since both the prior art device of Herre and Applicant’s invention are electrically controlled and therefore both permit excellent reactively and/or change of set points.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the metering pump and application member less than 1 m apart or less than 50 cm apart in the apparatus of the previous art combination above, for the equivalent purpose of applying fluid on a substrate.

Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
	Applicant argues on Pg. 8 of Remarks that the Examiner’s proffered prior art combination fails to establish a prima facie case of obviousness since Thompson does not teach combining a booster pump with a metering pump in a single reference.
In response, the Examiner respectfully disagrees that the prior art combination fails to establish a prima facie case of obviousness. Combining the booster pump (58) upstream of the applicator assembly, as taught by Thompson, would result in the booster pump outlet being fluidly connected to the metering pump inlet of Clifford or Herre, respectively. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (MPEP § 2143).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717